Citation Nr: 0637236	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-43 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to 
include as a result of exposure to Agent Orange (AO).

2.  Entitlement to service connection for congestive heart 
failure, anasarca, and edema, to include as a result of 
exposure to AO.  

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with bronchitis, to include as a 
result of exposure to AO.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).   

The veteran appeared at a hearing before the undersigned at a 
satellite office of the RO in May 2006.  

This matter is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for 
finding a possible link between a current disease or 
disability and service is low.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In a June 2003 letter, the veteran's private physician, C. 
Anderson, M.D., indicated that the veteran had been his 
patient for over 20 years.  He stated that the veteran had 
the following diagnoses:  COPD with chronic bronchitis; sleep 
apnea with secondary pulmonary hypertension; congestive heart 
failure secondary to sleep apnea with secondary pulmonary 
hypertension; anasarca and edema secondary to the above.  Dr. 
Anderson noted that the veteran was in Vietnam from April 
1966 to April 1975, and that he was with the U. S. Navy in 
country for three years with the remainder of the time served 
as a Department of Defense employee.  He stated that due to 
the veteran's long period of time in Vietnam, it was more 
likely than not that exposure to AO had contributed to the 
veteran's lung problems.  

Dr. Anderson's letter satisfies the requirements for an 
examination.  The veteran testified, however, that as a 
general practitioner, Dr. Anderson did not have specific 
expertise in the area of Agent Orange.  It is also unclear 
whether Dr. Anderson was attributing the lung disease to 
Agent Orange exposure during active service or during 
civilian employment.  An examination is needed to obtain an 
opinion as to whether COPD is related to Agent Orange 
exposure during active service.

The records of Dr. Anderson's treatment have not been 
obtained.  These records are pertinent to all of the claims 
on appeal.  VA has an obligation to seek records of treatment 
reported in letters from private physicians.  Massey v. 
Brown, 7 Vet. App. 204 (1994).

In a report of private hospitalization in February 2003, it 
was noted that the veteran's daughter had reported that the 
veteran had known coronary disease, and had undergone 
angioplasty five years earlier.  Records of this treatment 
are not part of the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The necessary steps should be taken 
to obtain copies of all records of the 
veteran's treatment by Dr. Anderson for 
COPD, sleep apnea, or congestive heart 
failure.

2.  The necessary steps should be taken 
to obtain copies of all records 
pertaining to the angioplasty reportedly 
performed approximately five years prior 
to February 2003.

3.  The veteran should be afforded a VA 
examination to determine the etiology of 
any current lung disorder.  The claims 
folder must be made available to and 
reviewed by the examiner.  The examiner 
should indicate that he/she reviewed the 
claims folder.  The examiner is requested 
to answer the following question:  Is it 
at least as likely as not (50 percent 
probability or greater) that any current 
lung disease is related to the veteran's 
period of service, including exposure to 
herbicides such as Agent Orange?  A 
rationale is requested for the opinion.  

4.  The claims should then be re-
adjudicated.  If competent evidence has 
been received of a link between sleep 
apnea or congestive heart failure and 
service, the RO or AMC should consider 
whether an examination or opinion is 
needed.

5.  If any of the claims are not fully 
granted, the RO or AMC should issue a 
supplemental statement of the case before 
returning the case to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


